Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is made as of November
13­, 2013, by and between Oxygen Biotherapeutics, Inc., a Delaware corporation,
with its principal place of business in North Carolina (the “Company”), and John
P. Kelley (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, in connection with the closing (the “Closing”) of the purchase of the
assets of Phyxius Pharma, Inc. pursuant to the terms of the Asset Purchase
Agreement, dated as of October 21, 2013, by and among the Company, Phyxius
Pharma, Inc., the stockholders of Phyxius Pharma, Inc. and Life Newco, Inc. (the
“Purchase Agreement”), the Company desires to employ the Executive as its Chief
Executive Officer and provide adequate assurances to the Executive and the
Executive desires to accept such employment on the terms set forth below.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, the receipt and
sufficiency of which the parties acknowledge, the Company and the Executive
agree as follows:


1. Employment.  Effective as of the Closing (the “Effective Date”), the Company
hereby employs the Executive and the Executive hereby accepts employment as
Chief Executive Officer of the Company upon the terms and conditions of this
Agreement.
 
2. Appointment to Board.  Pursuant to Section 6.5 of the Purchase Agreement, at
the first regularly scheduled meeting of the Board of Directors of the Company
(the “Board”) to occur following the Effective Date, the Board shall take all
reasonable actions necessary to increase the number of directors of the Board
from five (5) to six (6) directors and to appoint the Executive as a director of
the Board.
 
3. Duties.  The Executive will have such authority, and will faithfully perform
all of the duties, normally associated with the position of Chief Executive
Officer, including but not limited to all duties set forth in this Agreement,
and all additional duties consistent with such position that are reasonably
prescribed from time to time by the Board. The Executive shall devote such
business time and attention as reasonably necessary to perform his duties and
responsibilities on behalf of the Company and in furtherance of its best
interests; provided, however, that he, subject to his obligations hereunder,
shall be permitted to make personal investments, perform reasonable volunteer
services and serve on the boards of directors (or similar governing bodies) of
nonprofit entities and/or for profit entities that are not in competition with
the Company. The Executive shall comply with all Company policies, standards,
rules and regulations (the “Company Policies”) as may exist from time-to-time
and all applicable government laws, rules and regulations that are now or
hereafter in effect.
 
4. Term.  Unless earlier terminated as provided herein, the initial term of this
Agreement shall commence on the Effective Date and shall continue until the
one-year anniversary of the Effective Date (the “Initial Term”).  After the
Initial Term, this Agreement shall automatically renew for successive one-year
terms on the same terms and conditions set forth herein unless:  (a) earlier
terminated or amended as provided herein; or (b) either party gives the other
written notice of non-renewal at least ninety (90) days prior to the end of the
Initial Term or any renewal term of this Agreement, in which case, this
Agreement shall terminate on the expiration of the then-current Term.  The
Initial Term of this Agreement and all applicable renewals thereof are referred
to herein as the “Term.”
 
5. Compensation.  During the Term, as compensation for the services rendered by
the Executive under this Agreement, the Executive shall be entitled to receive
the following (all payments are subject to applicable withholdings):
 
(a) Base Salary.  The Executive shall receive an annual salary of Three Hundred
and Thirty Thousand Dollars ($330,000.00) (less applicable withholdings) (“Base
Salary”) payable in accordance with the payroll policies of the Company as such
policies may exist from time to time or as otherwise agreed upon by the
parties.  The Board shall review, on an annual basis, the Executive’s salary and
may increase or decrease such salary as the Board deems appropriate; provided,
however, that any decrease shall only be effective if it is a result of an
across-the-board decrease affecting all senior executives as a group.
 
(b) Bonuses.  Each fiscal year during the Term, the Executive shall be entitled
to an annual bonus the amount of which is based on percentage achievement of
annual goals set by the Company, after consultation with the Executive, at the
beginning of each fiscal year for such fiscal year (“Annual Bonus”), which
achievement shall be determined as of the last day of such fiscal year.  If the
Executive achieves one hundred percent (100%) of the annual goals, the Annual
Bonus shall be fifty percent (50%) of his Base Salary (“Target Bonus”).  There
is no cap on the Annual Bonus for exceeding one hundred percent (100%) of annual
goals; for example, an achievement of two hundred percent (200%) of annual goals
would result in an Annual Bonus equal to one hundred percent (100%) of his Base
Salary.  The Annual Bonus shall be paid in accordance with the Company’s regular
bonus payment procedures, and, in all events, will be paid no later than sixty
(60) days following the end of the fiscal year in which the Annual Bonus was
earned.  Except as otherwise set forth in Section 6(d)(ii)(C), in order to be
eligible to receive the Annual Bonus, the Executive must be employed by the
Company on the last day of the fiscal year in which the Annual Bonus was earned.
 
 
1

--------------------------------------------------------------------------------

 
(c) Benefits.  The Executive shall be entitled to receive those benefits
provided from time to time to other executive employees of the Company, in
accordance with the terms and conditions of the applicable plan documents,
provided that the Executive meets the eligibility requirements thereof.  All
such benefits are subject to amendment or termination from time to time by the
Company without the consent of the Executive or any other employee of the
Company.
 
(d) Business Expenses.  The Company shall pay, or reimburse the Executive for,
all reasonable expenses incurred by the Executive directly related to conduct of
the business of the Company; provided that the Executive complies with the
Company’s policies for the reimbursement or advancement of business expenses
that are now or hereafter in effect.  The Company shall provide such payments or
reimbursements within thirty (30) days following the Executive’s incurrence of
the expense.
 
(e) Equity Award. As soon as practicable following approval by the Company’s
stockholders of an amendment to the Company’s 1999 Amended Stock Plan, as
amended and restated June 17, 2008 and as further amended from time to time (the
“Plan”), to increase the number of shares authorized for issuance thereunder to
at least 4,000,000 (the “Share Increase”), the Executive shall receive a
nonstatutory stock option entitling the Executive to purchase up to 893,220
shares of Company Common Stock (the “Option”) at the fair market value as of the
date of grant as determined by the Board in its sole discretion.  For the
avoidance of doubt, the Option will not be granted unless and until the
stockholders and the Board approve the Share Increase. The terms and conditions,
including vesting, for the Option will be set forth in a Nonstatutory Stock
Option Agreement between the Executive and the Company in the form set forth on
Exhibit A.
 
6. Termination and Obligations of the Company upon Termination.  This Agreement
and the Executive’s employment by the Company shall or may be terminated, as the
case may be, as set forth below.
 
(a) Termination upon Expiration of the Term.  This Agreement and the Executive’s
employment by the Company shall terminate upon the expiration of the Term.
 
(b) Termination by the Executive.  The Executive may terminate this Agreement
and his employment with the Company as follows:
 
(i) Voluntary Resignation.  For any reason other than Good Reason thirty (30)
days after written notice of the Executive’s resignation is received by the
Company (“Voluntary Resignation”).
 
(ii) For Good Reason.  For purposes of this Agreement, the Executive’s
termination of his employment will be deemed to have been for “Good Reason” if
the Executive resigns within six (6) months after any of the following
conditions having arisen without his prior written consent and after having
given the Company written notice of the existence of such condition within
ninety (90) days of the Executive’s knowledge of the existence of the condition
and providing the Company with thirty (30) days to remedy the condition:
 
(A)  
a material diminution in the Executive’s base salary;

 
(B)  
a material diminution in the Executive’s authority, duties, or responsibility by
the assignment to him of authority, duties, or responsibilities materially
inconsistent with his position as Chief Executive Officer;

 
(C)  
a material change in the geographic location at which the Executive must perform
services for the Company (other than with respect to reasonable and necessary
business travel in order to carry out his duties under this Agreement); or

 
(D)  
any breach by the Company of any material provision of this Agreement or any
other written agreement with the Executive.

 
(c) Termination by the Company.  The Company may terminate this Agreement and
the Executive’s employment by the Company immediately upon written notice to the
Executive (or his personal representative):
 
(i) Without Cause.  At any time and for any reason other than reasons set forth
in Sections 6(c)(ii) (Death), (iii) (Disability) or (iv) (Cause) (“Without
Cause”);
 
(ii) Death.  Upon the death of the Executive, in which case this Agreement shall
terminate immediately; provided that, such termination shall not prejudice any
benefits payable to the Executive’s spouse or beneficiaries which are fully
vested as of the date of death (“Death”);
 
 
2

--------------------------------------------------------------------------------

 
(iii) Disability.  If the Executive is “permanently disabled” (as defined
herein), in which case this Agreement shall terminate immediately; provided
that, such termination shall not prejudice any benefits payable to the
Executive, the Executive’s spouse or beneficiaries which are fully vested as of
the date of the termination of this Agreement.  For purposes of this Agreement,
the Executive shall be considered “permanently disabled” when a qualified
medical doctor mutually acceptable to the Company and the Executive or the
Executive’s personal representative shall have certified in writing that the
Executive has been unable, because of a medically determinable physical or
mental disability, to perform substantially all of the Executive’s duties, with
or without a reasonable accommodation, for more than one hundred eighty (180)
calendar days measured from the last full day of work (“Disability”);
 
(iv) For “Cause”.  The term “Cause”, as used herein, shall mean:
 
 
(A)
Any willful material breach of the terms of this Agreement, or of any other
written agreement with the Executive, by the Executive, which breach is not
cured by the Executive within thirty (30) days after the Company provides the
Executive with written notice specifying the nature of such breach;

 
 
(B)
The Executive’s material misappropriation of the Company’s tangible or
intangible property, or material and intentional breach of the Confidentiality
Agreement (provided, however, that for this purpose, the Executive will not be
deemed to have breached the Confidentiality Agreement in connection with any
disclosure made pursuant to a court order, subpoena or other legal obligation);

 
 
(C)
The Executive’s material failure to comply with the Company Policies or any
other reasonable policies and/or directives of the Board, which failure is not
cured by the Executive within thirty (30) days after the Company provides the
Executive with written notice specifying the nature of such failure;

 
 
(D)
The Executive’s abuse of illegal drugs or any illegal substance, or the
Executive’s abuse of alcohol in any manner that materially interferes with the
performance of the Executive’s duties under this Agreement;

 
 
(E)
Any dishonest or illegal action (including, without limitation, embezzlement) by
the Executive which is detrimental to the interest and well-being of the
Company, including, without limitation, harm to its reputation; or

 
 
(F)
The Executive’s failure to disclose any conflict of interest known to the
Executive that the Executive may have with the Company in a transaction between
the Company and any third party which failure is detrimental to the interest and
well-being of the Company.

 
(d) Obligations upon Termination.
 
(i) Upon the termination of this Agreement and the Executive’s employment with
the Company pursuant to the expiration of the Term following the Executive’s
notice of non-renewal pursuant to Section 4, by the Executive pursuant to
Section 6(b)(i) (Voluntary Resignation), or by the Company pursuant to Section
6(c)(ii) (Death), (iii) (Disability) or (iv) (Cause), the Company shall have no
further obligations hereunder other than the payment of all compensation and
other benefits payable to the Executive (or his estate or heirs) through the
date of such termination in accordance with the Company’s normal payroll cycle
and terms of the applicable benefit plans and programs in existence at the time
the Executive’s employment is terminated.
 
(ii) Upon termination of this Agreement and the Executive’s employment with the
Company by the Company pursuant to Section 6(c)(i) (Without Cause), upon
expiration of the Term following the Company’s notice of non-renewal pursuant to
Section 4, or by the Executive pursuant to Section 6(b)(ii) (Good Reason), the
Executive shall be entitled to the following,  with those benefits described in
Sections 6(d)(ii)(B), (C) and (D) specifically conditioned upon Executive’s
execution and nonrevocation of a valid release under Section 7 and compliance
with his obligations under Section 8:
 
 
3

--------------------------------------------------------------------------------

 
(A)  
payment of all compensation and other benefits payable to the Executive through
the date of such termination in accordance with the Company’s normal payroll
cycle and terms of the applicable benefit plans and programs in existence at the
time the Executive’s employment is terminated;

 
(B)  
payment of an amount equal to twelve (12) months of his then current Base Salary
(less applicable withholdings), payable in a lump sum on the sixtieth (60th) day
following the date of the Executive’s separation from service (the “Severance
Payment Date”);

 
(C) 
a lump sum payment in an amount equal to the Target Bonus for the fiscal year in
which such termination occurred, multiplied by a fraction, the numerator of
which is the number of days during which the Executive was employed by the
Company in the fiscal year of his termination and the denominator of which is
365 (less applicable withholdings), with such payment to be made on the
Severance Payment Date; and

 
(D) 
reimbursement for premium payments the Executive makes under the Consolidated
Budget Reconciliation Act (“COBRA”) to continue the Executive and, if
applicable, the Executive’s family’s health insurance coverage under the
Company’s group health insurance plan for twelve (12) months from the date of
termination.  Reimbursements for COBRA premium payments shall begin on the
Severance Payment Date and shall be made as soon as possible following the
Executive’s submission to the Company of proof of timely payments, but not later
than thirty (30) days after the Executive’s submission of proof of timely
payments; provided, however, all such claims for reimbursement shall be
submitted by the Executive and paid by the Company no later than fifteen (15)
months following the termination of the Executive’s employment.  Any obligation
for the Company to make payments for COBRA reimbursement under this Agreement
shall immediately cease when the Executive becomes eligible for health insurance
from a subsequent employer, and the Executive shall promptly notify the Company
of such subsequent eligibility.  If the Executive desires COBRA coverage, the
Executive shall bear full responsibility for applying for COBRA coverage and
nothing herein shall constitute a guarantee of COBRA benefits.  Under no
circumstances will the Executive be entitled to a cash payment or other benefit
in lieu of reimbursements for the actual costs of premiums for COBRA
continuation hereunder.  The amount of expenses eligible for reimbursement
during any calendar year shall not be affected by the amount of expenses
eligible for reimbursement in any other calendar year.

 
7. Release of Claims.  Notwithstanding any provision of this Agreement to the
contrary (other than the last sentence of this Section 7), the Company’s
obligation to provide the payments and benefits under Section 6(d)(ii)(B),(C)
and (D) of this Agreement is conditioned upon the Executive’s execution and
non-revocation of an enforceable release of claims and his compliance with his
obligations under Section 8 of this Agreement.  If the Executive chooses not to
execute such a release, timely revokes his execution of the release, or fails to
comply with his obligations under Section 8 of this Agreement, then the
Company’s obligation to compensate him ceases upon the termination of his
employment except as to amounts due at the time pursuant to Section
6(d)(ii)(A).  The Company shall provide the release of claims to the Executive
within seven (7) days of his separation from service, and the Executive must
execute it within the time period specified in the release (which shall not be
longer than forty five (45) days from the date of receipt).  Such release shall
not be effective until any applicable revocation period has expired.
 
8. Confidential Information and Competitive Business Activities.  The Executive
acknowledges that by virtue of his employment and position with the Company, he
has or will have access to confidential information of the Company, including
valuable information about its business operations and entities with which it
does business in various locations, and has developed or will develop
relationships with parties with whom it does business in various locations. The
Executive also acknowledges that the confidential information and competitive
business activities provisions set forth in the Employee Non-Disclosure,
Invention Assignment, and Competitive Business Activities Agreement executed by
the Executive on November 13, 2013 (the “Confidentiality Agreement”), are
reasonably necessary to protect the Company’s legitimate business interests, are
reasonable as to the time, territory and scope of activities which are
restricted, do not interfere with public policy or public interest and are
described with sufficient accuracy and definiteness to enable him to understand
the scope of the restrictions imposed on him.  The Executive acknowledges that
his failure to abide by the provisions set forth in Section 3 of the
Confidentiality Agreement would cause irreparable harm to the Company for which
legal remedies would be inadequate.  Therefore, in addition to any legal or
other relief to which the Company may be entitled by virtue of the Executive’s
failure to abide by the provisions set forth in Section 3 of the Confidentiality
Agreement: (i) the Company will be released of its obligations under this
Agreement to make any post-termination payments; and (ii) the Executive will
return all post-termination payments received pursuant to this Agreement.  In
the event that the Company exercises its right to discontinue payments under
this provision and/or the Executive returns all post-termination payments
received pursuant to this Agreement, the Executive shall remain obligated to
abide by the provisions set forth in Section 3 in the Confidentiality Agreement.
 
9. Representations and Warranties.
 
(a) The Executive represents and warrants to the Company that the Executive’s
performance of this Agreement and as an employee of the Company does not and
will not breach any noncompetition agreement or any agreement to keep in
confidence proprietary information acquired by the Executive in confidence or in
trust prior to the Executive's employment by the Company.  The Executive
represents and warrants to the Company that the Executive has not entered into,
and agrees not to enter into, any agreement that conflicts with or violates this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(b) The Executive represents and warrants to the Company that the Executive has
not brought and shall not bring with the Executive to the Company, or use in the
performance of the Executive's responsibili­ties for the Company, any materials
or documents of a former employ­er which are not generally available to the
public or which did not belong to the Executive prior to the Executive’s
employment with the Company, unless the Executive has obtained written
authorization from the former employer or other owner for their possession and
use and provided the Company with a copy thereof.
 
10. Notices.  All notices, requests, consents, approvals, and other
communications to, upon, and between the parties shall be in writing and shall
be deemed to have been given, delivered, made, and received when:  (a)
personally delivered; (b) deposited for next day delivery by Federal Express, or
other similar overnight courier services; (c) transmitted via telefacsimile or
other similar device to the attention of the Company’s Chief Financial Officer
with receipt acknowledged; or (d) three (3) days after being sent or mailed by
certified mail, postage prepaid and return receipt requested, addressed as
follows:
 
If to the Company:
 
Oxygen Biotherapeutics, Inc.
Attn: Chief Financial Officer
One Copley Parkway
Suite 490
Morrisville, NC  27560
 
If to the Executive:
 
John P. Kelley
14 Green Hill Road
Chester, NJ 07930

 
11. Indemnification, Liability Insurance. The Company shall indemnify and hold
the Executive harmless to the fullest extent permitted by the laws of the
Company’s state of incorporation in effect at the time against and in respect of
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including advancement of reasonable attorney’s fees), losses, and
damages resulting from the Executive’s performance of the Executive’s duties and
obligations with the Company.  The Executive will be entitled to be covered,
both during and, while potential liability exists, by the insurance policies
that the Company maintains generally for the benefit of officers and directors
of the Company against all costs, charges and expenses incurred in connection
with any action, suit or proceeding to which the Executive may be made a party
by reason of being an officer or director of the Company in the same amount and
to the same extent as the Company covers its other officers and
directors.  These obligations shall survive the termination of the Executive’s
employment with the Company.
 
12. Effect/Assignment.  This Agreement shall be binding on and inure to the
respective benefit of the Company and its successors and assigns and the
Executive and his personal representatives.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within fifteen (15) days of such succession, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place.  The Executive may not assign this Agreement or delegate his
obligations hereunder. As used in this Agreement, “Company” shall mean the
Company and any such successor which assumes and agrees to perform the duties
and obligations of the Company under this Agreement by operation of law or
otherwise.
 
13. Entire Agreement.  Except as expressly provided in this Agreement and except
for the Confidentiality Agreement, this Agreement:  (i) supersedes all other
understandings and agreements, oral or written, between the parties with respect
to the subject matter of this Agreement; and (ii) constitutes the sole agreement
between the parties with respect to this subject matter.  Each party
acknowledges that: (A) no representations, inducements, promises or agreements,
oral or written, have been made by any party or by anyone acting on behalf of
any party, which are not embodied in this Agreement; and (B) no agreement,
statement or promise not contained in this Agreement shall be valid.  No change
or modification of this Agreement shall be valid or binding upon the parties
unless such change or modification is in writing and is signed by the parties.
 
14. Severability.  If a court of competent jurisdiction holds that any provision
or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
15. Amendment and Waiver.  No provision of this Agreement, including the
provisions of this Section, may be amended, modified, deleted, or waived in any
manner except by a written agreement executed by the parties. Further, the
Company’s or the Executive’s waiver of any breach of a provision of this
Agreement shall not waive any subsequent breach by the other party.
 
16. Governing Law.  This Agreement and the employment relationship created by it
shall be governed by North Carolina law without giving effect to North Carolina
choice of law provisions.
 
17. Consent to Jurisdiction and Venue.  Each of the parties agrees that any
suit, action, or proceeding arising out of this Agreement may be instituted
against it in the Superior Court of Wake County, North Carolina or in the United
States District Court for the Eastern District of North Carolina (assuming that
such court has subject matter jurisdiction over such suit, action or
proceeding).  Each of the parties hereby waives any objection that it may have
to the venue of any such suit, action, or proceeding, and each of the parties
hereby irrevocably consents to the personal jurisdiction of any such court in
any such suit, action, or proceeding.
 
18. Counterparts.  This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, and all of which shall be deemed a
single agreement.
 
19. Headings.  The headings herein are for convenience only and shall not affect
the interpretation of this Agreement.
 
20. Taxes.
 
(a) Section 409A of the Internal Revenue Code.
 
(i) Parties’ Intent. The parties intend that the provisions of this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder (collectively, “Section 409A”), or an
exemption, and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A, the Company shall, upon the
specific request of the Executive, use its reasonable business efforts to in
good faith reform such provision to comply with Code Section 409A; provided,
that to the maximum extent practicable, the original intent and economic benefit
to the Executive and the Company of the applicable provision shall be
maintained. The Company shall timely use its reasonable business efforts to
amend any plan or program in which the Executive participates to bring it in
compliance with Section 409A.
 
(ii) Separation from Service.  A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement relating to the
payment of any amounts or benefits upon or following  a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.
 
(iii) Separate Payments.  Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.
 
(iv) Delayed Distribution to Specified Employees.  If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that the Executive is
a specified employee of the Company, determined in accordance with Section 409A,
any payments and/or benefits provided under this Agreement that constitute
"nonqualified deferred compensation" subject to Section 409A that are provided
to Executive on account of his Separation from Service shall not be provided
until the day after the six-month anniversary of Executive’s termination date
("Specified Employee Payment Date"). The aggregate amount of any payments that
would otherwise have been made to Executive during such six-month period shall
be paid in a lump sum to Executive on the Specified Employee Payment Date
without interest and, thereafter, any remaining reimbursements shall be paid
without delay in accordance with their original schedule.
 
(b) Withholdings.  The Company shall withhold any amounts required from any
payment due the Executive hereunder in accordance with state and federal tax law
requirements.
 
[Signatures on following page]


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.
 

 
Oxygen Biotherapeutics, Inc.
         
 
By:
/s/ Michael B. Jebsen      
Name: Michael B. Jebsen
     
Title: Chief Financial Officer and Interim
     
Chief Executive Officer
            John P. Kelley             By:
/s/ John P. Kelley
 



[Signature Page to Executive Employment Agreement]
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit A


Nonstatutory Stock Option Agreement
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
OXYGEN BIOTHERAPEUTICS, INC.
NONSTATUTORY STOCK OPTION AGREEMENT


THIS NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”) is dated as of
[____________], 2013 (the “Grant Date”), by and between Oxygen Biotherapeutics,
a Delaware corporation (the “Company”) and [______________________]
(“Optionee”).  All capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such terms in the 1999 Amended Stock Plan, as
amended and restated June 17, 2008, as amended (the “Plan”).


W I T N E S S E T H:


WHEREAS, the Board of Directors (the “Board”) and stockholders of the Company
have adopted the Plan for the purpose of attracting and retaining the services
of key employees (including officers and directors), non-employee Board members
and consultants and other independent advisors;


WHEREAS, the Company and Optionee have entered into an [Offer Letter][Executive
Employment] Agreement, dated November [_], 2013, providing, among other things,
that the Company will grant Optionee a Nonstatutory Stock Option to purchase
from the Company shares of the Company’s common stock, par value $0.0001 per
share (“Common Stock”);


NOW, THEREFORE, it is hereby agreed as follows:


1. Grant of Option.  Subject to and upon the terms and conditions set forth in
this Agreement, the Company hereby grants to Optionee, as of the Grant Date, the
right, privilege and option (this “Option”) to purchase [____________] shares of
its Common Stock (the “Optioned Stock”) at an exercise price of $[____] per
share (the “Exercise Price”).


2. Option Term.  This Option shall expire at the close of business on the six
(6) year anniversary of the Grant Date (the “Expiration Date”), unless sooner
terminated under the Plan.


3. Limited Transferability.  This Option shall be exercisable only by Optionee
during Optionee’s lifetime and shall not be transferable or assigned by Optionee
other than by will or by the laws of descent and distribution following
Optionee’s death.


4. Vesting and Exercisability of Option.  This Option shall become vested and
exercisable pursuant to the Vesting Schedule set forth on Exhibit
A.  Notwithstanding anything to the contrary herein, this Option shall not
become exercisable for any additional Optioned Stock following termination of
Optionee’s Continuous Status as an Employee or Consultant.  As the Option
becomes exercisable for one or more installments, those installments shall
accumulate, and the Option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the Option (a)
on the date that is three (3) months following the date of termination of
Optionee’s Continuous Status as an Employee or Consultant, as provided in
Section 7(c)(iii) of the Plan, (b) on the date that is twelve (12) months
following the date of termination of Optionee’s Continuous Status as an Employee
or Consultant due to disability, as provided in Section 7(c)(iv) of the Plan,
(c) on the date that is twelve (12) months following the date of termination of
Optionee’s Continuous Status as an Employee or Consultant due to death, as
provided in Section 7(c)(v) of the Plan, or (d) the date of termination of the
Option pursuant to Section 18 of the Plan.


5. Privilege of Stock Ownership.  The holder of this Option shall not have any
of the rights of a stockholder with respect to the Optioned Stock until such
individual shall have exercised the Option and paid the exercise price for the
Optioned Stock so purchased.


6. Exercising Option.  In order to exercise this Option with respect to all or
any part of the Optioned Stock for which this Option is at the time exercisable,
Optionee (or in the case of exercise after Optionee’s death, Optionee’s
executor, administrator, heir or legatee, as the case may be) must take the
following actions and otherwise comply with the requirements of the Plan:


(a) Deliver to the Corporate Secretary of the Company an executed notice of
exercise in substantially the form of Exhibit B to this Agreement (the “Exercise
Notice”) in which there is specified the number of shares of Optioned Stock that
are to be purchased under the exercised Option.


 
9

--------------------------------------------------------------------------------

 
 
(b) Pay the aggregate Exercise Price for the purchased shares in cash or by
check made payable to the Company’s order.


7. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state of Delaware without resort
to that state’s conflict-of-laws provisions.


8. No Employment/Service Contracts.  Nothing in this Agreement or in the Plan
shall confer upon Optionee any right to continue in the Service of the Company
(or any Subsidiary employing or retaining Optionee) for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any such Subsidiary) or Optionee, which rights are hereby expressly
reserved by each party, to terminate Optionee’s Service at any time for any
reason whatsoever, with or without cause.


9. Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company in
care of the Company Chief Financial Officer at the Company’s offices at ONE
Copley Parkway, Suite 490, Morrisville, North Carolina 27560.  Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee as shown on the records of the Company or at such other address as
Optionee, by notice to the Company, may designate in writing from time to
time.  All notices shall be deemed to have been given or delivered upon personal
delivery or upon deposit in the U. S. Mail, by registered or certified mail,
postage prepaid and properly addressed to the party to be notified.


10. Construction.  This Agreement and the Option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan.  All decisions of the
Administrator with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in this Option.


11. Tax Withholding.  Optionee shall make appropriate arrangements with the
Company or any Subsidiary employing Optionee for the satisfaction of all
Federal, state or local income and employment tax withholding requirements
applicable to the exercise of this Option.


12. Restrictions Under Securities Laws.  The shares of Common Stock issuable
upon exercise of the Option have not been registered under the Securities Act of
1933 and applicable state statutes, and can only be sold in reliance on
exemptions from the registration provisions of the Securities Act of 1933 and
applicable state statutes.  Optionee agrees and acknowledges that any purported
exercise of the Option is conditioned on, and subject to, any compliance with
requirements of applicable Federal and state securities laws deemed necessary by
the Company, and the inability or failure of the Company to satisfy any such
requirements and, therefore, reject exercise of the Option, shall not subject
the Company to any liability to Optionee.  The shares of Common Stock issued on
exercise of the Option shall be (unless registered under applicable Federal and
state securities laws) unregistered or “restricted” securities and may be sold
by Optionee only if registered under the Securities Act of 1933 and, in some
cases, under the applicable state securities laws or under an exemption from
such registration requirements.


[Signature Page Follows]


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is effective as of the day and year first
above written.
 

 
OXYGEN BIOTHERAPEUTICS, INC.
         
 
By:
        Name: Michael B. Jebsen        Title: Chief Financial Officer
and Interim Chief Executive Officer                    
OPTIONEE
                 


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A – VESTING SCHEDULE


1. Definitions.  When used in this Vesting Schedule, any capitalized terms not
defined herein, or in the Plan, shall have the meaning ascribed to such terms in
the Asset Purchase Agreement dated as of October 21, 2013 by and among Oxygen
Biotherapeutics, Inc., Phyxius Pharma, Inc., the Stockholders of Phyxius Pharma,
Inc. and Life Newco, Inc.
 
2. Vesting Schedule.  The Option shall vest and become exercisable for purchase
of the Optioned Stock on the following schedule:


Performance Milestones
 
Percentage of Optioned Stock Vested
     
(i) Initiation of the Phase III Clinical Trial or (ii) Parent attaining a Market
Capitalization of at least $50,000,000
 
25% Optioned Stock
     
(ii) Database Lock with respect to the Phase III Clinical Trial or (ii) Parent
attaining a Market Capitalization of at least $100,000,000
 
25% Optioned Stock
     
Acceptance For Review of an NDA for the Product for LCOS
 
25% Optioned Stock
     
Approval of the Product for LCOS
 
25% Optioned Stock



 
Notwithstanding anything to the contrary in the Plan, the Option shall fully
vest and become exercisable upon (i) any consolidation or merger of the Company,
except one effected exclusively to change the domicile of the Company, with or
into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of the Company immediately prior to
such consolidation, merger or reorganization, represents less than fifty percent
(50%) of the voting power of the surviving entity (or, if the surviving entity
is a wholly owned subsidiary, its parent) immediately after such consolidation,
merger or reorganization; or (ii) any transaction or series of related
transactions to which the Company is a party in which in excess of fifty percent
(50%) of the Company’s voting power is transferred; provided, however, that the
foregoing shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof; or (iii) sale, lease, exclusive license or
other disposition of all or substantially all of the assets of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B – FORM OF PURCHASE
(to be signed only upon exercise of Option)


TO:           Oxygen Biotherapeutics, Inc.


Optionee, holder of the attached Option, hereby irrevocable elects to exercise
the purchase rights represented by the Option for, and to purchase thereunder,
____________________________________ shares of Common Stock of Oxygen
Biotherapeutics, Inc., and herewith makes payment therefor, and requests that
the certificate(s) for such shares be delivered to Optionee at:


______________________________________________________________________________


______________________________________________________________________________


______________________________________________________________________________


Optionee agrees and acknowledges that this purported exercise of the Option is
conditioned on, and subject to, any compliance with requirements of applicable
federal and state securities laws deemed necessary by the Company, and to
Optionee’s satisfaction of all Federal, state or local income and employment tax
withholding requirements applicable to this exercise.


DATED this ________ day of ________________________________, __________.






____________________________________
Signature


13

--------------------------------------------------------------------------------